Title: To Thomas Jefferson from Archibald Hamilton Rowan, [before 19] July 1798
From: Rowan, Archibald Hamilton
To: Jefferson, Thomas


          
            Sir
            Wilmington Delawar [before 19] July 1798
          
          If I have not too much sense, I hope I have not enough of vanity to attribute the very kind & flattering message delivered to me by Dr: Reynolds in your name, to any but the true cause; the exagerated encomia of a most eloquent pleader.
          I came here as I thought to a country of Liberty and equality, phrases that may, & have been much distorted but can not be dishonoured, I do not find it such & my sense of duty bids me withdraw rather than remonstrate. But whither to go I know not. By no means satisfied with French Political morality & certain that my going to that country would irritate the Brittish Government, which as my wife informs me is about to make over to her and to our children my late property I will not remove thither. My present intention is to remove to New Orleans as soon as I can wind up a business which I had hopes would have rendered me independent of Brittish clemency for support, even thro the medium of Mrs H. R. And that it might not be said hereafter if ever I should return to my own country that I had been abject enough to receive favours & base enough to forget them
          With the most sincere good wishes for your personal happiness and without the most minute doubt of the ultimate success of the friends of universal freedom, I beg leave to subscribe myself your attached friend
          & obedient servant
          
            Archd: Hamilton Rowan
          
        